Wood App. No. 90-WD-067. Upon consideration of appellee’s motion to set execution date,
IT IS ORDERED by the court that the motion to set execution date be, and hereby is, granted.
IT IS HEREBY ORDERED by this court that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Wednesday, the 12th day of February, 2003, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Wood County.
Moyek, C.J., would delay for 30 days.
Resnick, J., not participating.